UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 99-1170



MONIKA GONZALEZ,

                                              Plaintiff - Appellant,

          versus


JAMES ASKINS, Dr.; STANLEY K. GILBERT, Dr.;
WILLIAM S. BRITT,

                                             Defendants - Appellees.



Appeal from the United States District Court for the Eastern Dis-
trict of North Carolina, at Raleigh. W. Earl Britt, Senior Dis-
trict Judge. (CA-97-224-5-BR)


Submitted:   April 15, 1999                 Decided:   April 21, 1999


Before NIEMEYER and HAMILTON, Circuit Judges, and PHILLIPS, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Monika Gonzalez, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

        Monika Gonzalez appeals the district court’s order denying her

motion to reopen her case.    We have reviewed the record and find no

reversible error.     Gonzales has not stated any reason which war-

rants granting her relief from the judgment dismissing her com-

plaint.     See Fed. R. Civ. P. 60(b).   Accordingly, we affirm.   We

deny Gonzalez’s motion to adopt attachments filed in a prior ap-

peal.     We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.




                                                             AFFIRMED




                                   2